DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2017/064667, filed 06/15/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 1650855-8, filed on 8/16/2016 in Sweden.

Status of the Claims
Claims 16, 17, 20-23 and 25-27 are pending; claims 17, 20 and 25 are amended; claims 16, 21-23 and 26-27 are withdrawn; and claims 1-15, 18, 19, and 24 are canceled. Claims 17, 20 and 25 are examined below.

Withdrawn Objections/Rejections
The previous objection to claim 19 is withdrawn in response to Applicant’s amendments to the claims (claim 19 is canceled).
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

See previous action regarding the detailed requirements for patent application containing nucleotide and/or amino acid sequence disclosures. 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
In particular, see throughout the specification, everywhere a sequences of more than 4 residues is recited, the sequence must be accompanied by its sequence identifier.  

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites a typographical error, namely recites “osteoarthrosis osteoarthritis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 17, 20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of a COMP peptide fragment comprising the amino acid sequence NH2-SGPTH (SEQ ID NO: 1) using an antibody that binds the epitope NH2-SGPTH (SEQ ID NO: 1) in a horse synovial fluid or articular cartilage sample and its correlation with a diagnosis of early osteoarthritis, does not reasonably provide enablement for other diagnoses, such as atherosclerosis, as encompassed by the claim, in any isolated sample from a subject that is not a horse (such as human), by detection of any peptide comprising the amino acid sequence NH2 SEQ ID NO: 1 (any fragment comprising at least 9 residues).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 17 is a “a method of diagnosis”, the method comprising the active method steps “isolating a sample from the subject”, “providing an antibody that specifically binds to a peptide comprising amino acid sequence NH2-SGPTH, SEQ ID NO:1, wherein the peptide has at least 9 amino acids in length” and “analysing the sample for the presence or amount of the peptide” by contacting sample with the antibody and detecting the presence or amount of the peptide, wherein diagnosis of osteoarthritis and/or atherosclerosis is characterized by increased detection compared to a control. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims which would encompass not just diagnosis of osteoarthritis, but also atherosclerosis, in subjects including humans with any peptide (at least 9 residues in length) comprising NH2-SGPTH (SEQ ID NO: 1), i.e., including additional residues at the C-terminal region (not limited to merely peptide fragments of COMP). 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention with respect to the elected claims is a diagnostic assay (method of diagnosis), which relies merely on the present or amount of a peptide (at least 9 residues in length) comprising NH2-SGPTH (SEQ ID NO: 1), the claims (as noted above) not limited to merely horses or diagnosis of osteoarthritis. 
	Regarding the state of the prior art, peptides comprising NH2-SGPTH (SEQ ID NO: 1) other than peptides of cartilage oligomeric matrix protein (COMP) were known to those having ordinary skill in the art at the time, see for example see Homan et al., WO 2013/040142A1, particularly at SEQ ID NO. 579513 (see claims 45 and 54), SEQ ID NO. 579513 is the sequence SGPTHP, which is specific to Mycobacterium. 
	Further, regarding the state of the prior art, fragments of COMP were recognized in the art as present in the synovial fluid and serum of patients with knee injuries, including those with osteoarthritis and rheumatoid arthritis, at the time that the claimed invention was effectively filed, see for example Dickinson et al., Cleavage of cartilage oligomeric matrix protein (thrombospondin-5) by matrix metalloproteinases and a disintegrin and metalloproteinase with thrombospondin motifs, Matrix Biology, 22(3), (2003), p. 267-278 (IDS entered 12/13/2018), namely at the abstract and page 268, end of col. 1 to col. 2; Ahrman et al., Novel Cartilage Oligomeric Matrix Protein (COMP) Neoepitopes Identified in Synovial Fluids from Patients with Joint Diseases Using Affinity Chromatography and Mass Spectrometry*, The Journal of Biological Chemistry, 289(30), (2014), p. 20908-20916, at the abstract and also page 20908, col. 1, para 1, and Arai et al., Analysis of cartilage oligomeric matrix protein (COMP) degradation and synthesis in equine joint disease, Equine Veterinary Journal, 37(1), (2005), p. 31-36, abstract.
	 However, little appears to be known in the art regarding the specifically claimed N-terminal truncated peptide as claimed from the protein that is COMP, in relation to diagnosis of early stage osteoarthritis. Therefore, because little is known in the prior art regarding the nature of the invention, it is deemed necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling with regard to the use of the claimed peptide for the purpose of diagnosis in a sample isolated from a subject.
	Regarding Applicant’s working examples, see at Example 3 (figure 2), Applicant demonstrates the detection of the claimed peptide (COMP) in synovial fluid from horses with osteoarthritis. At figure 2, Applicant demonstrates those horses designated as early (early interpreted as being less than 4 weeks duration, as defined by the originally filed specification page 9) osteoarthritis/acute lameness can be distinguished from those that are healthy controls, those with chronic osteoarthritis/chronic lameness, and those with late stage osteoarthritis. 
Based on the data at example 3, Figure 2, it would be expected that detection of a peptide comprising the amino acid sequence of NH2-SGPTH (SEQ ID NO:1) of COMP, in synovial fluid from a horse would be expected capable of diagnosis of early (less than 4 week duration) osteoarthritis. 
Applicant’s working Example 4 and corresponding data at figure 3 demonstrate detection of the claimed peptide in serum from human patients with atherosclerosis. Looking at figure 3, it does not appear a diagnosis can be determined based on the peptide in a human patient’s serum. The data from this example (referring to Figure 3) fails to provide sufficient direction/guidance as to how to make or use the claimed invention; this example fails to support the ability to achieve a diagnosis. This data is the same as that in Applicant’s Exhibit B filed with their declaration discussed above, which see as discussed above, Exhibit B (Sandstedt) does not suggest this marker alone for diagnosis (rather supports the use of this marker with other biomarkers and risk factors).
However, see Example 5 and Applicant’s corresponding data at Figures 5 and 6, it appears Applicant’s data does demonstrate the ability to detect early osteoarthritis in horse cartilage using IHC.
Regarding the breadth of the present claims, the breadth of the claims is in contrast to direction and guidance provided in the originally filed specification. The independent claim is unlimited with respect to diagnoses, peptide (e.g., not limited to COMP or COMP fragments), and sample/subject. Although dependent claims are more limited with respect to the diagnosis, only claim 20 is commensurate in scope with Applicant’s direction and guidance provided in Applicant’s specification with regard to diagnosis. 
Regarding claim 25, given Applicant’s working examples (particularly showing no noticeable different in the control versus other two groups at Figure 2 in human serum), it is not readily predictable that Applicant’s claimed method is capable of a diagnosis, other than early osteoarthritis in synovial fluid of a horse, and not with any other peptides as claimed other than fragments derived from the protein COMP (i.e., only peptides as claimed of COMP). In particular it is not predictable that the binding to the peptide fragment as claimed alone, can reliably achieve diagnosis of atherosclerosis. Further evidence that supports this is unpredictable is found in Exhibit B submitted with the Declaration filed 08/25/2022, namely Sandstedt et al., who at page 1227, col. 1, last paragraph, indicate their results suggest the COMPneo peptide together with additional biomarkers and risk factors, could be diagnostic for symptomatic carotid stenosis. Exhibit B does not support the use of antibody binding broadly as claimed is alone diagnostic for atherosclerosis in all samples. The evidence provided in Applicant’s submitted declaration is also not commensurate in scope with the pending claim language. 
See also, regarding the predictability in the prior art for detecting such small fragments as encompassed by the present claim language in these samples, Misumi et al., Measurement of cartilage oligomeric matrix protein (COMP) in normal and diseased equine synovial fluids, Osteoarthritis and Cartilage, 9, (2001), p. 119-127, is evidence that very small fragments such as those encompassed by the claimed language are not predictably present and detectable. Misumi teach identification of COMP fragments in synovial fluid, Misumi teach fragments with molecular weights of less than 60 kDa were not found/detected (see page 123, col. 1, para 1). Therefore, it is not necessarily predictable that fragments as small as 9 residues comprising the claimed sequence are expected present and detectable.
For all of these reasons, the specification lacks direction or guidance regarding how to make or use the claimed invention commensurate in scope with the claims regarding the sample/subject, the peptide claimed, and the diagnosis claimed; the claimed invention is not commensurate in scope with the originally filed specification.

Written Description
Claims 17, 20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “A method of diagnosis of osteoarthritis and/or atherosclerosis in a human or animal”, namely “providing an antibody that specifically binds to a peptide comprising amino acid sequence NH2-SGPTH, SEQ ID NO: 1, wherein the peptides is at least 9 amino acids in length”. As a result, the claims encompass a large genus of antibody, described only in terms function (namely, desired binding characteristics), rather than structure specific to the antibody itself. 
The claims encompass a large genus of products that may be characterized by substantial variability. For example, the claims are directed to an antibody that binds to a peptide comprising NH2-SGPTH (SEQ ID NO: 1) that is 9 residues in length, or antibody that binds any other larger peptides comprising this sequence. This language, for example, encompasses antibodies that bind epitopes in other regions of longer peptides (so long as the peptides comprise SEQ ID NO: 1). 
The claim language places no limitations on the sequence/structure of the antibody, and rather defines the antibody only in terms of its desired binding properties. 
Although the specification refers to the binding of antibody to COMP peptide for diagnostics, the present claims are not limited to the detection of COMP or of any particular COMP peptide. Rather the claim merely recites “providing an antibody that specifically binds NH2-SGPTH, SEQ ID NO: 1, wherein the peptide is 9 amino acids in length”. See for example as cited previously, Holman et al. is evidence that other proteins/peptides contain the claimed sequences (teaching antibodies that bind SEQ ID NO.1 from Mycobacterium).
The only exemplary antibody in the originally filed specification is polyclonal rabbit antibody produced against an immunization peptides, N-terminal SGPTHGGGC-C-terminal, namely that N terminal SGPTH was identified as a cleavage fragment of the COMP protein (thrombospondin 5). As indicated, the claims are not limited to COMP protein detection, and as noted in detail above, the claims are not limited to this one particular polyclonal antibody example. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies that bind to the same peptides encompassed by the claims.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species is insufficient to represent the claimed genus of antibodies having the recited functional properties.
There is substantial variability in the genus as claimed. Since there are a substantial variety of compounds possible within the genus, without disclosure of any common partial structure or other sufficient identifying characteristics of the genus, the examples do not constitute a representative number of species and do not sufficiently describe the genus claimed.
The art recognizes that structure is not necessarily a reliable indicator of function.
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
The principles laid out in Harlow are further illustrated in the teachings of Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Moreover, the teachings of Mach 7,728,114, of record, at Example 1 provide an example of the diversity of immunization protocols.
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).
As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808–820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).
Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.
One cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional property (the binding). Applicant was not in possession of all antbiodoies capable of binding the sequence of SEQ ID NO. 1. Additionally, the characteristics defining the genus of antibodies that bind NH2-SEQ ID NO: 1, wherein the peptide comprises at least 9 residues, are unknown as they only set forth what the antibodies do and not what the antibody are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function. 
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
The specification fails to provide adequate written description for the genus of antibodies claimed, as the antibodies are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 20 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed a law of nature/natural phenomena and abstract ideas without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 17 recites “A method of diagnosis of osteoarthritis and/or atherosclerosis” comprising providing an antibody, contacting sample with the antibody, and analysing the sample, namely “detecting presence or amount of the peptide, wherein diagnosis of osteoarthritis and/or atherosclerosis in the subject is characterized by increased detection of specific binding of the antibody with the peptide compared to a control”. 
The natural relationship to which the claims are directed (i.e., the relation between a peptide comprising SEQ ID NO 1 in the sample and a diagnosis of osteoarthritis and/or atherosclerosis, claim 17, is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those as in Mayo as they involve "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring presence or level of the claimed peptide in a sample and the presence of a diagnosis (e.g., osteoarthritis). The correlation is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Additionally the comparing limitation (namely, “detecting…wherein diagnosis of osteoarthritis and/or atherosclerosis in the subject is characterized by increased detection…compared to a control”) is also categorized as an abstract idea. In particular, comparing/diagnosing when increased compared to a control amounts to a mental process/concept performed in the human mind, such as a practitioner simply thinking about the measurement in relation to a control/target data and making an evaluation, judgement, or opinion. The claims, under their broadest reasonable interpretation, cover performing a diagnosis solely within the human mind, or by a human using a pencil and paper. Comparing information regarding a sample to a control or target data represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The claims further fail to recite additional elements/steps that integrate the judicial exception(s) into a practical application of the judicial exception(s). Integration into a practical application requires that the element/step apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception(s). 
As discussed above, the correlation between the claimed peptide and a diagnosis and also the comparison to control data, are themselves the judicial exceptions, and as such are not practical applications thereof. 
The claimed steps of “isolating a sample from a subject”, “providing an antibody that binds to a peptide comprising NH-2-SGPTH (SEQ ID NO: 1), wherein the peptides is at least 9 amino acids in length” and “analysing the sample for presence or amount of the peptide” (claim 17) are also insufficient to integrate the judicial exceptions into a practical application thereof because the purpose of these steps is merely to obtain the data. Such activity fails to go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of isolating and analysing are recited at an extremely high level of generality.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As amended, claim 17 recites “analysing comprising contacting the antibody with the sample from the subject”, this claim language, as indicated previously, is directed to data gathering steps and is still recited at an extremely high level of generality. The originally filed specification also supports the routine and conventional nature of antibody binding assays for the detection of peptides, see Applicant’s originally filed specification, page 6 which recognizes that “A convenient manner to measure the concentration of a peptide in a sample with an antibody is ELISA. The design and use of ELISA (enzyme-linked immunosorbent assay) is well known in the art of diagnostics.”. 
Holman et al., WO2013/040142, page 15, lines 23-25 is further evidence regarding the availability of antibodies capable of binding/that bind the claimed peptide sequence (see Holman teaching antigen binding protein that binds to a sequence including Holman’s SEQ ID NO. 579513 (the peptide SGPTHP).
See also Arai et al., Analysis of cartilage oligomeric matrix protein (COMP) degradation and synthesis in equine joint disease, Equine Veterinary Journal, 37(1), (2005), p. 31-36, which supports the routine and conventional nature of determining, producing antibodies, and using the antibodies to detect COMP peptide fragments. Arai suggest COMP fragmentation as a useful means for monitoring conditions, including osteoarthritis (see abstract), the reference disclosing the production of antibodies against enzyme cut COMP fragments. Vilím et al., Characterization of Monoclonal Antibodies Recognizing Different Fragments of Cartilage Oligomeric Matrix Protein in Human Body Fluids, Archives of Biochemistry and Biophysics, 341(1), (1997), p. 8-16, also demonstrates antibodies for binding fragmented COMP (see for example the abstract, page 9, col. 2, para 3).
Nonetheless, the claims, when recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, such that would distinguish it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant’s invention. The claims are further not limited to any particular antibody (such as a novel specific antibody reagent, see the antibody recited in terms of what it binds rather than the antibody structure itself, and as cited above Holman teach an antibody that appears to exhibit the same binding as the presently recited antibody). When considering the data gathering steps under 2B, it is determined that the combination of steps fail to gather the data in an unconventional way or non-routine way, and therefore fail to provide and “inventive concept” such to render the claim eligible under step 2B. See also MPEP 2106.05(g). 
The claimed elements/steps, recited alone or in combination, fail to amount to a practical application of the judicial exceptions and further, the additionally recited steps elements (in addition to the judicial exceptions) do not go beyond that which is considered to be well-understood, routine, and conventional activity.
For all of these reasons, the claims are rejected under 35 U.S.C. 101. 

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the requirements for sequence compliance, although some issues have been resolved (such as format), there are still instances throughout the originally filed specification where the sequences is not accompanied by its sequence identifier. Appropriate correction is required. 
The previous objection to claim 19 is withdrawn as indicated in detail above.
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant indicates (remarks pages 5-8) amendments to the claims and further points originally filed specification as using numerous sample types, including synovial, spinal fluid, serum, blood plasma, and blood, showing results using at least synovial fluid and serum, and further argues the subjects in the specification are both horse and humans. Applicant argues the specification supports enablement for the full scope of the claimed invention.
	Applicant further submits with arguments a Declaration by inventor Dr. Eva Skiöldebrand on 08/25/2022 (herein after referred to as the Skiöldebrand Declaration), which includes 1) an article showing detection of neoepitope NH2-SGPTH in serum in carotid plaques from humans (exhibit A) and 2) data demonstrating measurement of the COMP neoepitope NH2-SGPTH in synovial fluid and serum in horse (Exhibit B). Applicant refers to the statements in the specification that OA I horses and humans are caused by similar mechanism and proceeds from an early stage characterized by inflammation over months and years to a later sate with extensive tissue damage.
	However, the arguments and evidence are not persuasive that the invention is enabled regarding its full scope as claimed. The claims are no commensurate in scope with the pending claims. While the specification, and supportive evidence, does support the detection of a COMP peptide fragment comprising the amino acid sequence NH2-SGPTH (SEQ ID NO: 1) using an antibody that binds the epitope NH2-SGPTH (SEQ ID NO: 1) in a horse synovial fluid or articular cartilage sample and its correlation with a diagnosis of early osteoarthritis, the specification does not reasonably provide enablement for other diagnoses, such as atherosclerosis as encompassed by the claim, in any isolated sample from a subject that is not a  horse (such as human), by detection of any peptide comprising the amino acid sequence NH2 SEQ ID NO: 1 ( any fragment comprising at least 9 residues).
	While the specification does make statements that the claimed invention can be used as claimed (broadly in terms of sample, diagnosis, antibody binding to peptides), the evidence as cited and discussed above does not support enablement. In particular, it is not predictable, for example, that antibody binding to peptides comprising the claimed sequence, can readily diagnosis disease such as atherosclerosis, as claimed. As noted, the claims are not limited to peptide fragments of COMP (other proteins contain the claimed sequence). Also, referring to the Skiöldebrand Declaration and arguments specific to Exhibit A, Exhibit A further supports the claims are not commensurate in scope with Applicant’s results. 
	For example, see at Exhibit A, Sandstedt et al., the data which Applicant refers to in the originally filed specification is the same as at Figure 1A of Sandstedt, arguing the data shows higher levels detected of the neoepitope COMP than total COMP. However, the control and plaque group, as acknowledged by Sandstedt et al., overlap to a large extent (see page 1221, col. 2, para 1), Sandstedt acknowledging no clear pattern. In looking at figure 1A, it is also noted there is substantial overlap among stenosis group. See also pages 1225 Discussion to page 1226, Standstedt states COMPneo as having “a potential functional role in the progression of atherosclerosis”, the conclusion reached in Standstedt is that degradation of COMP may be associated with inflammation in atherosclerosis progression, the references stating that “COMPneo was found to represent a novel biomarker, that together with additional biomarkers and risk factors, efficiently identified patients with symptomatic carotid stenosis”. This is not commensurate in scope with the claims, which are much broader. For example, the claimed  invention encompasses diagnosis without additional biomarkers or risk factors, and is not limited to COMP fragment detection. Based on Applicant’s evidence and the data in the originally filed specification, as well as the state of the art, it is not readily predictable that one can make or use the claimed invention commensurate in scope with the claims, and achieve diagnosis of atherosclerosis based on binding of an antibody to a peptide as claimed (comprising SEQ ID NO. 1) at an increased level compared to a control. Sandstedt et al. also acknowledges specific limitations to their study with regard to their COMP neoepitope peptide and atherosclerosis, see at page 1227, col. 1, para 1, cases with symptomatic carotid stenosis were excluded from a different patient cohort compared with the plaque group, resulting in slightly different inclusion criteria, where the symptomatic cohort either suffered from stroke, transient ischemic attach, or amaurosis fugax, whereas all subject in plaque group suffered stroke. Further they noted blood samples were not drawn at the time of the clinical event, but rather when patients were included in the study (within a few days to weeks after the event), and further the study had a small sample size and the results therefore would need confirmation in a larger patient cohort. Sandstedt (Exhibit A) does not clearly support enablement of the claims as presently broadly recited. Rather Exhibit A further suggests it is not predictable that antibody binding the claimed peptide, let alone a COMP fragment comprising SEQ ID NO: 1, can readily diagnose atherosclerosis. 
	It is maintained for the reasons of record, that one skilled in the art would not be able to practice the claimed invention commensurate in scope with the claims. 
	Regarding remarks at page 8, see as indicated in detail previously above, the previous rejections of claims under 35 U.S.C. 112(b). 
	Regarding the rejection of claims under 35 U.S.C. 101, see at remarks pages 8-9 Applicant refers to amendments to claims, in particular defining the specific conditions as osteoarthritis and/or atherosclerosis in a human or horse subject. However, this is insufficient to either integrate into a practical application, or amount to significantly more, as this merely further limits the judicial exception (the diagnosis, the natural correlation itself). Similarly, Applicant argues the claims are limited to an antibody as claimed, however see as discussed above, these limitations are necessary data gathering steps which amount to insignificant pre-solution activity. Also the limitation (referred to at remarks page 9) regarding the comparison to a control are also themselves a judicial exception (namely abstract idea, see as discussed in the pending grounds of rejection). 
	For the reasons as indicated above and in the pending grounds of rejection, the claims are rejected under 35 U.S.C. 101. 
For all of these reasons, Applicant’s arguments are not persuasive. 
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641